Citation Nr: 0520053	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  94-41 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchitis, to 
include as secondary to residuals of a fracture of the left 
zygoma with numbness of the left temporal area.

2.  Entitlement to service connection for rhinitis, to 
include as secondary to residuals of a fracture of the left 
zygoma with numbness of the left temporal area.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to May 
1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in January 1993 and October 2001 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

On November 1, 2004, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
Portions of the recording of that hearing were not audible to 
the transcriber and, consequently, a complete transcript of 
the hearing was not made.  The veteran was afforded an 
opportunity to have another hearing and he decided to do so.  
On April 27, 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the Board's office in 
Washington, DC.  A complete transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide, in pertinent part, that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The United States 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

With regard to the veteran's claims for service 
connection for bronchitis and rhinitis, the Board first 
notes that service connection presupposes a diagnosis of 
a current disease.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  At a VA examination in September 
2000, the examining physician found no evidence on 
clinical examination of bronchitis and rhinitis at that 
time.  The basis of the RO's denial of entitlement to 
service connection for bronchitis and rhinitis was that 
there was no current medical diagnosis of bronchitis or 
rhinitis.  However, at the hearings in November 2004 and 
April 2005, the veteran testified that he is being 
treated for bronchitis and rhinitis by a private 
physician and is also receiving medication for those 
conditions at the VA Medical Center (VAMC) in Pensacola, 
Florida.  As records of any such treatment would be 
relevant to the veteran's claims on appeal, VA's duty to 
assist pursuant to the VCAA requires that VA attempt to 
obtain those records, and this case will be remanded for 
that purpose.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).  In this case, the veteran has asserted that 
he has bronchitis and rhinitis which are secondary to 
service connected residuals of a fracture of the left 
zygoma of the face.  The AMC's re-adjudication of the 
veteran's claims for service connection for bronchitis 
and rhinitis while the case is in remand status should 
consider the claims on both a direct and a secondary 
basis.  

With regard to the veteran's claim for service connection for 
PTSD, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2004).  The basis of the RO's denial of the claim was that 
there was not a diagnosis of PTSD in this case which was 
based on a verified stressor.  

The veteran has described three claimed in-service stressors:
(1) Being physically assaulted in service in July 1981 by 
some young German civilians as he was returning to Ramstein 
Air Base, West Germany;
(2) Witnessing the bombing by terrorists on August 31, 1981, 
of a building at Ramstein Air Base; and
(3) Being a suspect in the investigation of a murder which 
took place at the civil engineering office of Ramstein Air 
Base in 1981-1982.

The veteran testified at the hearings in November 2004 and 
April 2005 that: he believed that the "security police" at 
Ramstein Air Base conducted an investigation of the incident 
in July 1981 when he was beaten unconscious by German 
civilians and sustained injuries which required 
hospitalization at a service department facility; on the day 
of the terrorist bombing at Ramstein Air Base, August 31, 
1981, he was taken into custody by the base security police 
when he was observed taking photographs of the site of the 
bombing, and he believes that the records of the Ramstein Air 
Base police should contain a report of his detention (from 
which he was released without charges); he and the other 
service members who discovered the dead body of a woman named 
N. N. at their workplace (who was an employee at that office 
and the wife of an Air Force sergeant) were considered 
suspects in the investigation of her murder, and he believes 
that the records of the Ramstein Air Base police should 
contain a report of their investigation of the murder showing 
that he was considered a suspect in the early phase of the 
investigation before being cleared of any charges.  

The Board finds that VA's duty to assist pursuant to the VCAA 
requires an attempt to obtain the service department 
investigative records which the veteran contends will verify 
his claimed in-service stressors.  Furthermore, in the event 
that one or more claimed in-service stressors were verified, 
the Board finds that a VA psychiatric examination to 
determine whether the veteran meets the established criteria 
for a diagnosis of PTSD based on a verified in-service 
stressor would be necessary to decide his claim for service 
connection for PTSD.  See 38 C.F.R. § 3.159(c)(4) (2004).

Finally, the Board notes that, although the rating decision 
in January 1993 indicated that the evidence considered 
included the veteran's service medical records, those records 
do not appear to be associated with the other evidence in the 
veteran's claims file at this time.  An attempt to find the 
veteran's service medical records and to associate them with 
the other evidence in the claims file should be made while 
this case is in remand status.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should attempt to locate the 
veteran's service medical records and, if 
they are found, associate them with the 
other evidence in his claims file.

2.  The AMC should request that the 
veteran identify the name and office 
address of the private physician who is 
treating him for bronchitis and rhinitis 
and to authorize the release to VA of the 
records of such treatment.  Upon receipt 
of the required information and release 
from the veteran, the AMC should attempt 
to obtain copies of the records of the 
private physician's treatment of the 
veteran for bronchitis and rhinitis.  

3.  The AMC should obtain copies of the 
records of any treatment of the veteran 
since January 2003 for bronchitis and 
rhinitis at the VAMC in Pensacola, 
Florida.

4.  The AMC should then arrange for the 
veteran to undergo an examination by a 
specialist in otolaryngology to determine 
whether current diagnoses of bronchitis 
and rhinitis are appropriate and, if so, 
the likely time of onset and etiology of 
the veteran's current bronchitis and 
rhinitis.  It is imperative that the 
examining physician review the pertinent 
medical records in the claims file and 
that he or she be provided with a 
separate copy of this REMAND.  In the 
event that the examiner diagnoses current 
bronchitis and/or rhinitis, he or she 
should respond to the following 
questions: Is it more likely (greater 
than 50 percent probability), less likely 
(less than 50 percent probability), or at 
least as likely as not (50 percent 
probability) that the veteran's 
bronchitis and/or rhinitis had onset 
during his period of active military 
service from March 1981 to May 1992?  Is 
it more likely (greater than 50 percent 
probability), less likely (less than 50 
percent probability), or at least as 
likely as not (50 percent probability) 
that the veteran's bronchitis and/or 
rhinitis was caused or aggravated by his 
service connected residuals of a fracture 
of the left zygoma?  In the event that 
you have found that residuals of a 
fracture of the left zygoma did not cause 
but made the veteran's bronchitis and/or 
rhinitis worse, please identify, to the 
extent possible, the baseline 
manifestations which are due to the 
effects of non-service connected 
bronchitis and rhinitis and the increased 
manifestations which, in your opinion, 
are due to residuals of a fracture of the 
left zygoma.  A rationale must be 
provided for any opinions expressed.

5.  The AMC should obtain copies of the 
veteran's Department of Defense (DD) Form 
214, separation document, and of his 
United States Air Force personnel 
records.  In this regard, the AMC must 
comply with the provisions of 38 C.F.R. 
§ 3.159(c)(2) (2004).

6.  The AMC should contact the United 
States Armed Services Center for Unit 
Records Research (CURR), 7798 Cissna 
Road, Springfield, Virginia  22150, 
provide CURR with the information set 
forth above concerning the veteran's 
three claimed in-service stressors along 
with copies of the veteran's DD Form 214 
and his service personnel records and  
request that CURR report whether any of 
the veteran's claimed in-service 
stressors can be verified by official 
records.

7.  Following receipt of CURR's report, 
and the completion of any additional 
development suggested by that agency, the 
AMC should prepare a report detailing the 
nature of any in-service stressful event 
verified by CURR.  If no in-service 
stressor has been verified, the AMC 
should so state in its report.  The 
report is then to be added to the claims 
file.  In the event that CURR does not 
verify a claimed in-service stressor, the 
AMC should not undertake any additional 
development on the issue of entitlement 
to service connection for PTSD but should 
return the case to the Board for further 
appellate review, if otherwise in order.

8.  If and only if a stressor has been 
verified, the AMC should arrange for the 
veteran to undergo a VA psychiatric 
examination.  The claims file must be 
made available to and reviewed by the 
examiner.  In determining whether or not 
the veteran has PTSD due to an in-service 
stressor, the AMC should inform the 
examiner that only the verified history 
detailed in the reports provided by CURR 
and/or the AMC may be relied upon.  If 
the examiner believes that PTSD was 
caused by an in-service stressor, the 
examiner must identify which stressor 
detailed in CURR's report or in the AMC's 
report is responsible for the conclusion.  
A rationale must be provided for any 
opinions expressed.  

9.  The AMC should then review the claims 
file to ensure that all of the foregoing 
development has been completed in full.  
In particular, the AMC should review the 
VA psychiatric examination report to 
verify that any diagnosis of PTSD was 
based on a verified history.  If the 
examiner relied upon a history which was 
not verified, the examination report must 
be returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history is inadequate.  See 
West v. Brown, 7 Vet. App. 70, 77 (1994).

10.  The AMC should then re-adjudicate 
the remanded claims based on a 
consideration of all of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 



Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


